Case 0:18-cv-60766-DPG Document 52 Entered on FLSD Docket 11/28/2018 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-60766-CIV-GAYLES/SELTZER

  INTERIM HEALTHCARE INC.,

               Plaintiff,

  vs.

  SUNCOAST LOVING CARE, LLC,
  CB MEDICAL, LLC, JOLANTA
  IZMIRLYAN and SEVAN ARTO
  IZMIRLIYAN,

               Defendants.
                                  /

                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on Defendant’s Motion for Attorney’s Fees (DE

  47), which was referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636

  and the Magistrate Rules of the Local Rules of the United States District Court for the

  Southern District of Florida. For the reasons set forth below, it is hereby RECOMMENDED

  that Defendant’s Motion for Attorney’s Fees (DE 47) be DENIED.

  I.     BACKGROUND

         On April 9, 2018, Interim Healthcare Inc. (“Plaintiff”) filed suit against Suncoast

  Loving Care, LLC, CB Medical, LLC, Jolanta Izmirliyan, and Sevan Arto Izmirliyan

  (“Defendants”), alleging one claim for trademark infringement under the Lanham Act (DE

  1 ¶¶ 38-53) and five claims for breach of contract under a Franchise Agreement (DE 1 ¶¶

  54-89). On April 13, 2018, Plaintiff filed a Motion for Preliminary Injunction seeking to

  enjoin Defendants from infringing on its trademark rights as alleged in the Complaint (DE

  7) .
Case 0:18-cv-60766-DPG Document 52 Entered on FLSD Docket 11/28/2018 Page 2 of 7



         On August 14, 2018, the undersigned entered a Report and Recommendation

  concluding that Plaintiff’s Lanham Act claim is “wholly insubstantial and frivolous” and that

  subject matter jurisdiction is lacking with respect to the remaining breach of contract claims

  and recommending that the cause be dismissed (DE 44 at 9). On August 30, 2018, the

  District Court entered an Order (DE 46) affirming and adopting the Report and

  Recommendation and, more specifically, dismissing with prejudice the Lanham Act claim

  (Count I), dismissing without prejudice the remaining state law (breach of contract) claims

  (Counts II-VI), and denying as moot Plaintiff’s Motion for Preliminary Injunction.

         On October 15, 2018, Defendants filed the instant Motion for Attorney’s Fees

  (“Motion”) (DE 47). On October 29, 2018, Plaintiff filed its Memorandum in Opposition to

  Defendant’s Motion for Attorney’s Fees (“Opposition”) (DE 48). And on November 5, 2018,

  Defendants filed their Reply to Plaintiff’s Memorandum (“Reply”) (DE 50).

         The Motion is now ripe for review.

  II.    MOTION

         Defendants move for attorney’s fees of $16,706 for work performed in defending this

  lawsuit (DE 47 at 6). Defendants predicate the Motion on the language of the Franchise

  Agreement, which provides:

                20.5 If either the Company, on the one hand, or Franchisee,
                on the other hand, commences an action against the other to
                interpret or enforce any term or condition of this Agreement, or
                as a result of a breach or alleged breach by the other party of
                any term or condition of this Agreement, the non-prevailing
                party shall pay to the prevailing party reasonable attorneys’
                fees (including a reasonable fee allocated to services provided
                by in-house counsel), and costs and expenses incurred in
                connection with the prosecution or defense of such action
                (including at any appellate level) [ . . . ]


                                                2
Case 0:18-cv-60766-DPG Document 52 Entered on FLSD Docket 11/28/2018 Page 3 of 7



  (DE 1-1 at 27, DE 47 at 3). According to Defendants, they are entitled to fees because

  they “successfully prevailed on Count I to this action and Count I was dismissed with

  prejudice. . . . Here, the aforementioned Order [dismissing with prejudice Count I of the

  Complaint] [DE 46] makes Defendants prevailing parties for which Plaintiff paying

  attorneys’ fees is warranted” (DE 47 at 3). The undersigned, however, does not agree.

  III.   ANALYSIS

         A.     Defendants Are Not Entitled to Fees for Dismissal of Lanham Act Claim

         The “American Rule” is that each party in a lawsuit ordinarily shall bear its own

  attorney’s fees. Hensley v. Eckerhart, 461 U.S. 424, 429 (1983). This default rule,

  however, can be overcome by statute or by an “an ‘enforceable contract’ allocating

  attorney’s fees.” Travelers Cas. and Sur. Co. of America v. Pacific Gas and Elec. Co., 549

  U.S. 443, 448 (2007). Defendants maintain that the Franchise Agreement entitles them

  to recover their attorney’s fees given that the Court has now dismissed with prejudice

  Count I of the Complaint.

         Yet, Count I was not a breach of contract claim brought under the Franchise

  Agreement; rather, it was a federal statutory (trademark infringement) claim brought under

  the Lanham Act. The Franchise Agreement provision authorizing attorney’s fees does not

  extend to statutory claims.     By its terms, the provision covers claims involving the

  interpretation or enforcement of, or an alleged breach of, the Franchise Agreement. And

  under Florida law, such contractual fee provisions must be strictly construed. See Int’l Fid.

  Ins. Co. v. Americaribe-Moriarty JV, 2018 WL 5306683, at *4 (11th Cir. Oct. 26,

  2018)(explaining that in Florida it is well established, “that each party, including the

  successful one, in litigation must ordinarily bear the burden of his own attorneys’ fees. As

                                               3
Case 0:18-cv-60766-DPG Document 52 Entered on FLSD Docket 11/28/2018 Page 4 of 7



  such, a contractual attorney’s fee provision must be strictly construed.”). Because Count

  I did not seek to enforce or interpret the Agreement or allege a breach of the Agreement

  – indeed, the Franchise Agreement was immaterial to the disposition of the Lanham Act

  claim – it cannot not provide a legal basis for the recovery of fees as to that statutory

  claim.1

                  B.     Defendants Are Not “Prevailing Parties” as to the Breach of Contract
                         Claims

            After the District Court dismissed with prejudice the only claim over which it had

  original jurisdiction, the Lanham Act claim (Count I), it was left only with the state law

  (breach of contract) claims (Counts II-VI), which it then dismissed without prejudice. The

  dismissal left Plaintiff free to re-file those contract claims in the state court. Although

  Defendants have not sought fees based on the Court’s order dismissing the contract

  claims, the undersigned nonetheless will address whether that dismissal renders

  Defendants prevailing parties under the Franchise Agreement.

            The Franchise Agreement does not define a prevailing party. Florida law, however,

  defines a prevailing party as one who succeeds “on any significant issue in litigation which

  achieves some of the benefit the parties sought in bringing suit.” Moritz v. Hoyt Enter., Inc.,


            1
           The undersigned notes that although the Lanham Act does provide that “[t]he court
  in exceptional cases may award reasonable attorney fees to the prevailing party,” 15
  U.S.C. § 1117(a), Defendants have not sought fees on that statutory basis. The statute
  does not define the term “exceptional,” but the Eleventh Circuit has repeatedly held that
  an “exceptional” case is one that is “malicious, fraudulent, deliberate and willful, or one in
  which evidence of fraud or bad faith exists.” Welding Servs. v. Forman, 301 Fed. App’x
  862 (11th Cir. 2008) (citations and internal quotations omitted). The undersigned notes
  that the circumstances of the instant case do not rise to the level of “exceptional,” such that
  Defendants would be eligible for statutory fees; there is no evidence that Plaintiff “acted
  in bad faith and with an improper motive.” Id. at 863.


                                                4
Case 0:18-cv-60766-DPG Document 52 Entered on FLSD Docket 11/28/2018 Page 5 of 7



  604 So.2d 807, 810 (Fla. 1992) (“[T]he fairest test to determine who is the prevailing party

  is to allow the trial judge to determine from the record which party has in fact prevailed on

  the significant issues tried before the court”) (adopting as Florida law the federal standard

  for prevailing party status set forth in Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).

  This standard, applicable to federal and Florida law, looks for “(1) a situation where a party

  has been awarded by the court at least some relief on the merits of his claim, or (2) a

  judicial imprimatur on the change in the legal relationship between the parties.” Smalbein

  v. City of Daytona Beach, 353 F.3d 901, 905 (11th Cir.2003) (quoting Buckhannon Bd. and

  Care Home, Inc. v. West Virginia Dep’t of Health and Human Servs., 532 U.S. 598,

  604–605 (2001)).

         Here, the District Court dismissed Counts II-VI (the breach of contract claims)

  without prejudice, thereby allowing Plaintiff to re-file those same claims in the state court

  (DE 46 at 2). In dismissing Counts II-VI, the District Court adopted the undersigned’s

  Report and Recommendation, which recommended that those remaining claims be

  dismissed for lack of subject matter jurisdiction (DE 44). By dismissing the action for lack

  of jurisdiction, the District Court did not rule on the merits of the contract claims. Nor did

  the District Court alter the legal relationship of the parties in any substantive way. Although

  Defendants prevailed in having the breach of contract claims dismissed in the federal

  court, they have not prevailed in the overall litigation, as those same claims may now be

  re-filed in the state court. Accordingly, as the legal relationship of the parties has not been

  altered, Defendants are not prevailing parties entitled to recover attorney’s fees.

         Ample authority supports the proposition that dismissals for lack of subject matter

  jurisdiction do not alter the legal relationship of the parties. See Sanchez v. Swire Pacific

                                                5
Case 0:18-cv-60766-DPG Document 52 Entered on FLSD Docket 11/28/2018 Page 6 of 7



  Holdings, Inc., 2009 WL 2005272, at *4 (S.D. Fla. 2009) (stating that “support for this

  conclusion can be plentifully found in both Federal and Florida caselaw”). The Sanchez

  court observed:

         “[T]he Supreme Court has held that, for a party to be ‘prevailing,’ there must
         be a ‘judicially sanctioned change in the legal relationship of the parties.’”
         Dattner v. Conagra Foods, Inc., 458 F.3d 98, 101 (2d Cir.2006) (quoting
         Buckhannon, 532 U.S. at 605). Dismissals for lack of subject matter
         jurisdiction, or dismissals without prejudice in general, typically do not meet
         that test. See id. at 103 (citing Citizens for a Better Environment v. Steel
         Co., 230 F.3d 923, 929–30 (7th Cir.2000); Szabo Food Serv. Inc. v. Canteen
         Corp., 823 F.2d 1073,1076–77 (7th Cir.1987) (holding that defendant was
         not “prevailing party” where complaint was dismissed without prejudice
         because “dismissal without prejudice . . . does not decide the case on the
         merits.... The defendant remains at risk”)); see also Keene Corp. v. Cass,
         908 F.2d 293, 298 (8th Cir.1990) (“To be a prevailing party . . . a party must
         succeed on some claim or significant issue in the litigation which achieves
         some benefit the parties sought. . . . Where a complaint has been dismissed
         for lack of subject matter jurisdiction, the [d]efendant has not prevailed over
         the plaintiff on any issue central to the merits of the litigation”) (internal
         quotation marks and citations omitted).

         Florida cases have routinely applied these same principles. The “prevailing
         party”, for purposes of attorney’s fees, is a party that the trial court
         determines prevailed on significant issues in the litigation. Green Cos., 658
         So.2d at 1119. Even when a party receives a monetary award that does not
         necessarily mean the party is a prevailing party in the litigation. Boxer Max
         Corp. v. Cane A. Sucre, Inc., 905 So.2d 916, 918 (Fla. 3d DCA 2004) (citing
         Zhang v. D.B.R. Asset Management, Inc., 878 So.2d 386 (Fla. 3d DCA
         2004)). But it is undeniable that, when there is a dismissal of a case without
         prejudice, Florida law does not confer prevailing party status on the
         successful movant. Shaw, 683 So.2d at 1187 (denying motion for fees as
         prevailing party under Florida environmental statute because complaint
         dismissed without prejudice; “The dismissal was based on procedural
         grounds and not a determination of any significant issue in the case.
         Importantly, the instant dismissal order did not bring the litigation to an
         end.”).

         In sum, a dismissal without prejudice on jurisdictional grounds does not constitute

  a “determination of any significant issue in the case” or a resolution that “brings the

  litigation to an end.” And here, the District Court’s dismissal without prejudice of the breach

                                                6
Case 0:18-cv-60766-DPG Document 52 Entered on FLSD Docket 11/28/2018 Page 7 of 7



  of contract claims does not render Defendants prevailing parties and does not entitle them

  to attorney’s fees under the prevailing party provision of the Franchise Agreement.

  IV.    CONCLUSION

         For the foregoing reasons, the undersigned RECOMMENDS that Defendants’

  Motion for Attorney’s Fees (DE 47) be DENIED.

         The parties will have fourteen (14) days from the date of being served with a copy

  of this Report and Recommendation within which to file written objections, if any, with the

  Honorable Darrin P. Gayles, United States District Judge. Failure to file objections timely

  shall bar the parties from a de novo determination by the District Judge of an issue covered

  in the Report and shall bar the parties from attacking on appeal unobjected-to factual and

  legal conclusions contained in this Report except upon grounds of plain error if necessary

  in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149

  (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

         DONE AND SUBMITTED in Chambers, Fort Lauderdale, Florida, this 28th day of

  November 2018.




  Copies via CM/ECF to:

  Hon. Darrin P. Gayles
  United States District Judge

  All counsel of record



                                               7
